Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147810(60)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  KENNETH A. COSTELLA,                                                                                     David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 147810
                                                                     COA: 310276
                                                                     Wayne CC: 11-015152-AS
  TAYLOR POLICE & FIRE RETIREMENT
  SYSTEM,
           Defendant-Appellant,
  and
  CITY OF TAYLOR,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 5,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2014
         d0825
                                                                                Clerk